Citation Nr: 0103753	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-13 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for left ankle 
disability, currently rated 20 percent disabling.

2.  Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.29, based on a period of hospitalization in 
excess of 21 days due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from June 1992 to April 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) January 1999 rating decision which 
increased the rating of the service-connected left ankle 
disability from 0 to 10 percent, and denied the claim for a 
temporary total rating under 38 C.F.R. § 4.29, based on a 
period of hospitalization in excess of 21 days due to 
service-connected disability (covering the period from April 
1998 through August 1999).

By RO decision in May 2000, the rating of the service-
connected left ankle disability was increased from 10 to 20 
percent, but the claim remains in controversy where less than 
the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In his June 1999 substantive appeal, the veteran requested a 
Travel Board hearing but, by August 1999 written 
correspondence to the RO, he indicated that he desired an RO 
hearing (which was held in November 1999) instead of a Travel 
Board hearing.  Thus, his Travel Board hearing request has 
been withdrawn.  38 C.F.R. § 20.704(e) (2000).

Appellate consideration of the matter of entitlement to a 
temporary total rating under 38 C.F.R. § 4.29 is held in 
abeyance pending completion of the development requested in 
the remand below.

FINDING OF FACT

The veteran's service-connected left ankle disability is 
associated with arthritis and is productive of essentially 
constant pain, recurrent swelling, weakness, stiffness, 
discomfort, reduced and painful motion, and inability to run 
or to stand or walk for prolonged periods of time; he 
receives ongoing medical treatment, uses pain medication, and 
ambulates with the help of a cane and brace.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the schedular criteria for a 30 percent rating for left ankle 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5284 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000), (to be codified at 38 U.S.C.A. § 5103A).  The 
record reveals that all available evidence pertinent to the 
veteran's increased rating claim has been associated with the 
file and the record contains sufficient information to rate 
the veteran's left ankle disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Board is satisfied that the veteran has 
been adequately assisted in the development of his claim, and 
that there are no outstanding pertinent records which the RO 
has not obtained or attempted to obtain.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for left ankle disability was granted by 
RO rating decision in July 1996, and a noncompensable rating 
was assigned.  That decision was based on the veteran's 
service medical records showing that he sustained left distal 
tibia fracture during service, requiring hospitalization, 
surgery, and intermittent medical treatment prior to service 
separation, and June 1996 VA orthopedic examination report 
diagnosing residuals of left ankle fracture.  A June 1996 X-
ray study of the left ankle showed sclerosis and protuberance 
at the distal tibia (compatible with healed fracture and 
removal of hardware), narrowing of the ankle mortise, ossicle 
or calcific density at the medial mortise, sclerosis and 
slight irregularity at the distal tibiofibular syndesmosis, 
and healed post-fracture deformity in the mid-shaft of the 
fibula with remodeling; there was no evidence of ligamentous 
laxity.

At a November 1999 RO hearing, the veteran testified that he 
had constant left ankle pain (at times awakening him from 
sleep), reduced and painful motion, and recurrent swelling.  
Reportedly, he was unable to run or perform prolonged walking 
or standing despite ongoing treatment, therapy, use of 
medication, and wearing various ankle casts and braces.  He 
stated that he was scheduled to undergo left ankle surgery at 
the beginning of December 1999.  

VA clinical records from October 1996 to December 1999 
(including VA domiciliary program records from April 1998 to 
August 1999) document treatment and therapy for numerous 
symptoms and impairment including the veteran's service-
connected left ankle disability, manifested by symptoms 
including pain (at times characterized as "severe"), 
discomfort, instability, reduced and painful motion, and 
difficulty performing prolonged walking or standing.  
Clinical studies performed in conjunction with treatment 
showed arthritis, joint effusion, and a "tiny" bony 
fragment close to the medial malleolus; the treatment 
included steroid injections, use of ankle braces, 
immobilization by cast, walker boot, and a cane for 
ambulation.  On examination in November 1999, it was 
indicated that left ankle fusion surgery was contemplated in 
the past but the veteran did not wish to have the ankle 
fused; he stated that he experienced severe pain despite 
ongoing conservative treatment and requested (other than 
fusion) surgery.  Later in November 1999, left ankle 
arthroscopy with synovectomy and subchondral drilling was 
performed (by RO decision in May 2000, a temporary total 
convalescent rating under 38 C.F.R. § 4.30 was assigned the 
service-connected left ankle disability for the period 
November 17 through December 1999, based on evidence of such 
surgery; effective January 1, 2000, the previously assigned 
20 percent rating became effective).  

On VA fee-basis medical examination in December 1999, the 
veteran reported his pertinent medical history relative to 
the left ankle disability, including repeated surgeries.  He 
indicated that he continued to have constant left ankle pain, 
weakness, stiffness, and recurrent swelling; reportedly, he 
ambulated with the help of a cane and wore left foot and leg 
braces.  On examination, he walked with slow and antalgic 
gait; he had with him a cane and left foot brace, but his 
mobility was described by the examiner as "adequate;" range 
of motion of the left ankle was to 20 degrees dorsiflexion 
(at 15 degrees, there was evidence of pain) and to 25 degrees 
plantar flexion (at 20 degrees, there was evidence of pain); 
motion was described as being limited by pain and weakness, 
but there was no evidence of fatigue, lack of endurance, 
heat, redness, drainage, effusion, or abnormal movement; 
well-healed and non-tender post-surgical scars were noted at 
the left ankle, but the scars were not productive of any 
impairment; on neurological examination, there was evidence 
of weakness but no other impairment.  Status post left ankle 
injury with residual post-surgical scars was diagnosed.  The 
examiner opined that the left ankle disability precluded 
prolonged weight-bearing, but the veteran's job was in 
sitting position and his ability to work was therefore 
impaired only minimally; his disability was characterized as 
"moderate" impairment of daily activity, and he was able to 
walk a distance of one to two blocks.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic 
arthritis, Diagnostic Code 5003 provides that arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Codes 5200 et seq.), and that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Currently, the veteran's service-connected left ankle 
disability is rated under 38 C.F.R. § 4.71a, Code 5271, 
limitation of motion of the ankle, and a 20 percent rating is 
assigned (representing the maximum available rating under 
that Code) consistent with evidence of marked impairment of 
motion.  

A 30 percent rating may be assigned under Code 5284, if the 
evidence shows "severe" foot injury; a maximum rating of 40 
percent may be assigned under that Code where there is actual 
loss of use of the foot.

Based on the foregoing, the Board is of the opinion that the 
evidence supports a 30 percent rating for the veteran's 
service-connected left ankle disability.  The evidence shows 
that he sustained left ankle fracture in service, requiring 
surgery and medical treatment prior to service separation, 
and resulting in pain, swelling, stiffness, reduced and 
painful motion, weakness, and functional impairment, 
requiring ongoing medical treatment, therapy, use of 
medication, and use of assistive orthopedic devices for 
walking; another surgery was necessary in November 1999, but 
it appears that he continues to experience significant 
impairment despite such surgery.  Thus, on consideration of 
both subjective complaints of pain and functional impairment 
and objective manifestations of the disability recorded on 
recent medical examinations, the Board is of the opinion that 
the severity of the service-connected left ankle disability 
is consistent with evidence of "severe" foot injury.  The 
benefit of the doubt has been resolved in the veteran's 
favor.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Code 5284.

Although the service-connected left ankle disability is shown 
to be associated with arthritis, a separate disability rating 
may not be assigned for left ankle arthritis under Code 5003, 
as the currently assigned 30 percent evaluation under Code 
5284 is based on impairment of the range of motion and 
provides for disability rating based on the presence of 
arthritis.  See 38 C.F.R. § 4.14 (2000).

The evidence before the Board does not reveal that the 
veteran's service-connected left ankle disability is 
associated with malunion of tibia and fibula, that the ankle 
is ankylosed, or that there is actual loss of use of the left 
foot; thus, a rating in excess of 30 percent under Codes 
5262, 5270, or 5284 respectively, is not warranted.  

The Board notes that the evidence of record demonstrates the 
presence of post-surgical scars on the veteran's left ankle.  
However, the recent clinical evidence, including December 
1999 VA medical examination report, indicates that the 
scarring is not productive of any symptomatology and is not 
painful or tender on objective demonstration.  Accordingly, 
the evidence of record in this case does not support the 
application of a separate disability rating for the veteran's 
left ankle disability under Code 7804 (scars which are tender 
and painful on objective demonstration).  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).


ORDER

A 30 percent rating for the service-connected left ankle 
disability is granted, subject to the law and regulations 
governing the payment of monetary awards.


REMAND

Effective November 9, 2000, with the enactment of VCAA, VA 
shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)).

In this case, the veteran claims entitlement to a temporary 
total rating under 38 C.F.R. § 4.29, based on a period of 
hospitalization in excess of 21 days due to his service-
connected left ankle disability.  He argues that he should be 
awarded such benefits for the period April 1998 through 
August 1999 because his participation in VA domiciliary 
program during that time was required to treat his service-
connected left ankle disability.

Pursuant to 38 C.F.R. § 4.29, a total disability rating will 
be assigned without regard to other provisions of the rating 
schedule when it is established that a service-connected 
disability has required hospital treatment in a VA or an 
approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  
Notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  38 C.F.R. § 4.29(d).

As identified above, the available medical evidence includes 
clinical records documenting the veteran's participation in 
VA domiciliary program from April 1998 to August 1999.  
During that period, he received frequent treatment and 
therapy for various symptoms and impairments, including the 
service-connected left ankle disability.  It is unclear, 
however, whether hospitalization in excess of 21 days was 
required during that period, to treat specifically the 
service-connected left ankle disability.  

By August 1999 letter, the veteran's treating VA social work 
associate indicated that the veteran was admitted to the VA 
domiciliary program on April 28, 1998 to receive treatment 
for his service-connected left ankle disability.  

An undated "memorandum" received by the RO in January 1999, 
signed apparently in illegible fashion by a physician, 
indicates that the veteran was admitted to VA domiciliary 
program on April 15, 1998 for treatment of substance abuse 
and left ankle arthritis.  Reportedly, he successfully 
completed the substance abuse program in June 1998 
(substantiated by a copy of a June 1998 certificate from the 
Addiction Treatment Program) and remained in the program only 
due to his left ankle disability; he was scheduled to have 
left ankle surgery in March 1999 (as discussed above, no 
surgery is shown to have been performed at that time) and was 
unable to ambulate without a cane.  In November 1999, the RO 
received an undated, illegible hand-written memorandum, 
indicating that the veteran received treatment for left ankle 
arthritis; reportedly, he was "convolested" and staying in 
the domiciliary program.

Based on the foregoing, the Board believes that the entire 
claims file should be reviewed by a VA physician to determine 
whether the veteran's treatment from April 1998 to August 
1999 was for a service-connected disability, or whether any 
inpatient treatment for a service-connected disability during 
that time frame was for a period in excess of 21 days.  It 
should be noted in this regard that neither the veteran nor 
the Board are competent to make medical determinations.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Thus, the claim of temporary total rating under 38 C.F.R. 
§ 4.29 is REMANDED for the following action:

1.  The RO should obtain the veteran's 
complete records from the West Los 
Angeles VA Medical Center (for the 
period from April 1998 through August 
1999) and forward them, as well as the 
complete claims file to an appropriate 
VA physician for an opinion as to 
whether any of the inpatient treatment 
between April 1998 and August 1999 was 
for a service-connected disability.  The 
entire claims file, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
this request for medical opinion, and 
any report must reflect the examiner's 
review of pertinent evidence in the 
claims folder.  

2.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the remaining benefit sought on appeal is not granted, the 
veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board review.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


